DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 03/19/2021.
	Claims 1-26 and 29 have been canceled. Claim 36 has been added.  Overall, claims 27-28 and 30-36 are pending in this application.
	Applicants’ cooperation in correcting the informalities in the specification are appreciated.  .  However, a few minor informalities contain in claim 32.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first housing part is secured to the accommodating housing through one of a screw, an axial securing ring, or a cover” recited in claim 32, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: (i.e.: the limitation “first housing part is secured to the accommodating housing through one of a screw, an axial securing ring, or a cover” recited in claim 32 (see the instant specification, page 21, lines 10-14 and page 22,  lines 18-20)). 
Claim Objections
3.	Claims 27-28 and 30-36 are objected to under 37 CFR 1.75(a) as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	- Claim 27, line 5, --cup-shaped-- should be inserted before “accommodating space”.
	- Claim 27, lines 9-10, “the first and second housing part” should be changed to --the first and second housing parts --.
	- Claim 27 recites the limitation "the suction space" in line 19. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the applicants are suggested to "in relation to the suction space" should be changed to -- in relation to a suction space --.
	- Claim 31, line 3, --of the accommodating house-- should be inserted after “the end-facing wall”.
- Claim 32 recites the limitations “first housing part is secured to the accommodating housing through one of a screw, an axial securing ring, or a cover". Such recitations render the claim indefinite since it does not have detailed supports in the instant specification (see the instant specification, page 21, lines 10-14 and page 22,  lines 18-20). Since the claim does not clearly set forth the metes and bounds of the patent protection desired, the scope of the claim is unascertainable.  Appropriate correction is required.
	- Claim 32 is objected to, in that their subject matter needs to be incorporated into the specification and the drawings. For example, the claimed “a screw, an axial securing ring, or a cover” should be given reference numeral in the specification and drawings. Otherwise, the language not depicted with reference numerals in the specification and contained in the drawings should be removed from the claims.
 	The claims not specifically mentioned are objected to since they depended from one of the above claims.
	
Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance: Applicant's amendments filed 03/19/2021 have overcome the previously applied combination of prior art. An updated search was subsequently performed by the Examiner, and it was determined that no other 
5.	The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 27: As pointed out by the applicants’ amendment (see amendment to the Claims section, page 6) and applicants’ argument (see Remarks section, pages 11-12), the cited references fail to disclose or render obvious the claimed combination including the limitation directed to wherein a first pressure space and a second pressure space are formed between the end-facing wall and the second housing part, wherein an annular sealing element which is arranged between the end-facing wall and the second housing part encloses the second pressure space and seals it off in relation to the first pressure space, wherein a first seal is arranged between the pump insert and the accommodating housing, and a second seal is arranged between the second housing part and the circumferential wall of the accommodating housing, the second seal seals off the first pressure space in relation to a suction space, and the suction space is arranged between the first seal and the second seal, wherein the first pressure space is connected via a first outlet channel to a first delivery chamber which is formed between the rotor and the stroke ring, and the second pressure space is connected via a second outlet channel to a second delivery chamber which is formed between the rotor and the stroke ring.
6.	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action. The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue. This will avoid possible delays in the issue process.

Conclusion
7.	This application is in condition for allowance except for the following formal matters as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746